DETAILED ACTION
Applicants’ filing of April 26, 2022, in response to the action mailed April 22, 2022, is acknowledged.  It is acknowledged that claims 122-127 have been cancelled, claim 118 has been amended, and no claims have been added.  Claims 117-121 and 128-136 are pending.  The elected invention is directed to the protease variant of SEQ ID NO:  2 consisting of the substitutions S182D + E265F (corresponding to S188D + E271F in SEQ ID NO:  1), said variant having a performance index of at least 1.1 in the Test Method 2.   Claims 117-121 and 128-136, as encompassing the elected invention, are hereby considered.
Effective Filing Date
The effective filing date granted for the instant claims is May 6, 2010, the filing date of US6/133,151, which discloses the recited subject matter.   
AIA -First Inventor to File Status
Based on the US effective filing date of May 6, 2010 the present application is being examined under the pre-AIA , first to invent provision.
Allowable Subject Matter
Based on amendment, the species restriction of claim 18 is withdrawn and said claim is rejoined.
Claims 117-121 and 128-136 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 117-121 and 128-136, are limited to protease variants having at least 90% identity with SEQ ID NO:  2 and comprising the substitutions S182D + E265F (corresponding to S188D + E271F in SEQ ID NO:  1). The utility of said variants, as having enhanced cleaning performance compared to the GG36 protease (SEQ ID NO:  2) is credible based on the following.

	The specification demonstrates that the two variants of the GG36 protease (SEQ ID NO: 2) consisting of the substitution S182D or the substitution E265F have enhanced cleaning performance compared to the GG36 protease (Table 2-2; (corresponding to S188D or E271F of SEQ ID NO:  1)). Based thereon, the skilled artisan would believe that, more likely than not, the variant of SEQ ID NO: 2 consisting of the two substitutions S182D and E265F would also have enhanced cleaning performance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652